—Judgment, Supreme Court, New York County (Martin H. Rettinger, J.), rendered October 1, 1991, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a youthful offender, to a term of one and one-third to four years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the People proved defendant’s guilt of the crime charged by overwhelming evidence (People v Bleakley, 69 NY2d 490). The jury’s determinations regarding credibility and the proffered justification defense are supported by the record, and will not be disturbed by this Court (People v Fonte, 159 AD2d 346, lv denied 76 NY2d 734).
The trial court properly denied the requested missing witness charge, as there was no showing that the proposed witness’ testimony would have been favorable to the People or that she was within their control (People v Gonzalez, 68 NY2d 424, 429).
We perceive no abuse of discretion by the trial court in sentencing (People v Farrar, 52 NY2d 302). Concur—Sullivan, J. P., Milonas, Ellerin and Asch, JJ.